Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No.333-187080) and Form S-8 (No. 33-51189, 33-54347, 333-127246, 333-138577, 333-146068, 333-148334, 333-152344, 333-161939 and 333-188846) of Thermo Fisher Scientific, Inc. of our report dated February 27, 2014, except for the effects of Note 3 as to which the date is May 2, 2014, relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Current Report on Form 8-K. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts May 2, 2014
